2021 WI 32

                  SUPREME COURT            OF    WISCONSIN
CASE NO.:               2019AP2397 & 2020AP112


COMPLETE TITLE:         State of Wisconsin ex rel. Timothy Zignego,
                        David W. Opitz and Frederick G. Luehrs, III,
                                  Plaintiffs-Respondents-Petitioners,
                             v.
                        Wisconsin Elections Commission, Marge
                        Bostelmann, Julie Glancey, Ann Jacobs, Dean
                        Knudsen and Mark Thomsen,
                                  Defendants-Appellants.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 391 Wis. 2d 441,941 N.W.2d 284
                               PDC No:2020 WI App 17 - Published

OPINION FILED:          April 9, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          September 29, 2020

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Ozaukee
   JUDGE:               Paul V. Malloy

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ANN WALSH BRADLEY, DALLET, and KAROFSKY,
JJ., joined. REBECCA GRASSL BRADLEY, J., filed a dissenting
opinion, in which ZIEGLER, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For        the   plaintiffs-respondents-petitioners,       there    were
briefs filed by           Lucas T. Vebber, Richard M. Esenberg, Brian
McGrath,      Anthony     LoCoco,   and   Wisconsin   Institute   for     Law   &
Liberty, Milwaukee. There was an oral argument by Richard M.
Esenberg.


       For the defendants-appellants, there was a brief filed by
Karla Z. Keckhaver, Steven C. Kilpatrick, and Colin T. Roth,
assistant attorneys general; with whom on the brief was Joshua
L. Kaul, attorney general. There was an oral argument by Joshua
L. Kaul.


    An     amicus   curiae   brief       was    filed   on   behalf    of    Felicia
Ellzey,    Marangelly    Quintana    Feliciano,         Jennifer   Hagen     &   SEIU
Wisconsin State Council by Jeffrey A. Mandell, Kurt M. Simatic,
and Stafford Rosenbaum LLP, Madison; with whom on the brief was
Stacie H. Rosenzweig and Halling & Cayo, S.C., Milwaukee.


    An amicus curiae brief was filed on behalf of League of
Women   Voters   of    Wisconsin     by       Douglas   M.   Poland    and    Rathje
Woodward LLC, Madison; with whom on the brief was Jon Sherman
and Fair Elections Center, Washington, District of Columbia.


    An amicus curiae brief was filed on behalf of The Public
Interest    Legal     Foundation    by    Eric    J.    Hatchell      and   Foley   &
Lardner LLP, Madison; with whom on the brief was Kaylan Phillips
and Public Interest Legal Foundation, Indianapolis, Indiana.




                                          2
                                                                         2021 WI 32


                                                                 NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
Nos.     2019AP2397 & 2020AP112
(L.C. No.    2019CV449)

STATE OF WISCONSIN                            :            IN SUPREME COURT

State of Wisconsin ex rel. Timothy Zignego,
David W. Opitz and Frederick G. Luehrs, III,

                 Plaintiffs-Respondents-Petitioners,                  FILED
       v.
                                                                  APR 9, 2021
Wisconsin Elections Commission, Marge
Bostelmann, Julie Glancey, Ann Jacobs, Dean                         Sheila T. Reiff
                                                                 Clerk of Supreme Court
Knudsen and Mark Thomsen,

                 Defendants-Appellants.



HAGEDORN, J., delivered the majority opinion of the Court, in
which ROGGENSACK, C.J., ANN WALSH BRADLEY, DALLET, and KAROFSKY,
JJ., joined.    REBECCA GRASSL BRADLEY, J., filed a dissenting
opinion, in which ZIEGLER, J., joined.




       REVIEW of a decision of the Court of Appeals.                      Modified,

and as modified, affirmed and cause remanded.



       ¶1        BRIAN HAGEDORN, J.     Wisconsin law requires that its

statewide voter registration list be updated regularly.                        Before

us is a dispute over one kind of voter-registration cleanup

prescribed by law:           a statute requiring that the registration

status      of    eligible   voters   ("electors"    in    the     words     of    the
statute) be changed when officials receive reliable information
                                                     Nos.    2019AP2397 & 2020AP112



that the elector moved out of their municipality.                       Wis. Stat.

§ 6.50(3) (2017-18).1           This case does not concern the validity of

this law or whether it should be complied with.                     Instead, the

question we address today is whether § 6.50(3) places a positive

and    plain    duty     on    the   Wisconsin    Elections    Commission     (the

"Commission") to do what the law requires.                  We conclude it does

not.

       ¶2      Wisconsin Stat. § 6.50(3) directs "the municipal clerk

or board of election commissioners" to act when they receive

"reliable information that a registered elector has changed his

or her residence to a location outside of the municipality."                    In

particular,       "the        municipal   clerk    or   board      of     election

commissioners" must send a letter regarding the move to the

elector, and if the registered elector does not respond within

30 days, the "clerk or board of election commissioners shall

change the elector's registration from eligible to ineligible

status."       § 6.50(3).

       ¶3      With    limited       exceptions,     the      judicial      branch
ordinarily does not order the executive branch to do its job.

One limited vehicle by which it may do so is what is called a

writ of mandamus.         This is a remedy whereby a court may order a

specific actor to take a certain action; but a court may do this

only when the duty is positive and plain.                   The petitioners2 in

       All subsequent references to the Wisconsin Statutes are to
       1

the 2017-18 version unless otherwise indicated.

       The petitioners in this case are Timothy Zignego, David W.
       2

Opitz, and Frederick G. Luehrs, III, all of whom are registered
electors and taxpayers in Wisconsin.

                                          2
                                                           Nos.    2019AP2397 & 2020AP112



this case (collectively, "Zignego") sought a writ of mandamus

against the Commission and its commissioners3 to carry out the

commands of Wis. Stat. § 6.50(3) and change the registration of

electors who may have moved.                     The circuit court4 granted the

writ, and later found the Commission and several commissioners

in contempt after the Commission failed to comply.

       ¶4      The court of appeals reversed, concluding the writ of

mandamus was granted in error, and we agree.                            Under Wis. Stat.

§ 6.50(3),         the   responsibility      to     change       the    registration    of

electors who may have moved out of their municipality is given

to "the municipal clerk or board of election commissioners."

Zignego      argues      that   the    Commission     is     a    "board    of    election

commissioners."           This is plainly incorrect.                   Our election laws

tell us how they will refer to the Commission:                            by use of the

term       "commission"     (or       occasionally       "elections        commission").

Wis.       Stat.   § 5.025.       The    "board     of     election       commissioners"

refers to a different kind of entity under our laws, one whose

province is local.              See Wis. Stat. §§ 7.20, 7.21, 7.22.                     In
short, Zignego's argument that the Commission is required to

carry out the mandates of § 6.50(3) is contrary to what the


       The respondents are the Wisconsin Elections Commission and
       3

Marge Bostelmann, Julie Glancey, Ann Jacobs, Dean Knudsen, and
Mark Thomsen, five of the six commissioners sued solely in their
official capacities.    The sixth commissioner at the time of
these events was Jodi Jensen, but she resigned prior to the
initiation of this suit and her successor is not named as a
party to this case.

       The Honorable
       4                        Paul    V.   Malloy,       Ozaukee       County    Circuit
Court, presiding.

                                             3
                                                         Nos.    2019AP2397 & 2020AP112



statute says because the statute assigns its duties to municipal

election officials.       The Commission has no statutory obligation,

and   therefore    no   positive    and        plain    duty,    to   carry   out   the

requirements of § 6.50(3).          The circuit court therefore erred by

issuing a writ of mandamus ordering it to do so.

      ¶5    The     circuit      court's        contempt      order    against      the

Commission and several of its commissioners likewise must be

reversed.       The contempt order imposed remedial sanctions aimed

at    present     and   future    compliance           with     the   writ——a    daily

forfeiture beginning the date the contempt order was signed.

But remedial sanctions cannot remain for failure to obey what we

have determined was an unlawful writ of mandamus.                         That said,

while we reverse the contempt order, we remind the Commission

that waiting for an appellate court to grant a stay or reverse a

circuit court order it disagrees with does not justify ignoring

that order.

      ¶6    In sum, while Wis. Stat. § 6.50(3) requires that the

registration status be changed for those who move out of their
municipality, it gives this responsibility to municipal election

officials, not to the Commission.                      Therefore, we affirm5 the

decision of the court of appeals reversing the circuit court's

writ of mandamus and contempt orders.




      5While we affirm the underlying decision of the court of
appeals to reverse both orders issued by the circuit court, we
withdraw portions of the court of appeals decision, as explained
below.

                                           4
                                                          Nos.    2019AP2397 & 2020AP112



                                  I.    BACKGROUND

     ¶7     The    issues   in    this    case       arose     when    the   Commission

received    a   "movers     report"      from    the      Electronic     Registration

Information       Center,    Inc.      (ERIC),        a   multi-state        consortium

created to improve the accuracy of voter registration systems.

This report identifies currently registered voters who may no

longer be eligible to vote at their registered address because

they either died or moved.                After receiving the report, the

Commission conducted internal vetting and, in October 2019, sent

notices to approximately 230,000 Wisconsin voters who the report

suggested    may    no   longer     reside      at    their      registered   address.

These notices informed the recipients that they could affirm

their address by:         (1) doing so at myvote.wi.gov; (2) returning

the attached postcard to their municipal clerk; or (3) voting at

the next election.

     ¶8     Less than two weeks after the notices were mailed,

Zignego filed a verified complaint with the Commission pleading

that the Commission deactivate non-responsive electors pursuant
to the 30-day timeframe outlined in Wis. Stat. § 6.50(3).                           The

Commission      dismissed       this     complaint        without       prejudice    as

untimely filed, in part because the Commission considered and

discussed the mailings at its meetings in March and June of

2019.

     ¶9     Zignego      then   filed    suit        against     the   Commission   and

five of its commissioners seeking a declaration and temporary

and permanent injunctive relief, or in the alternative, a writ
of mandamus.       The circuit court conducted a hearing on December
                                          5
                                                                Nos.    2019AP2397 & 2020AP112



13, 2019, and orally ruled that a writ of mandamus would issue

ordering the Commission to comply with Wis. Stat. § 6.50(3).

The        written    mandamus      order         followed             shortly    thereafter

compelling      the    Commission       to    "deactivate          the     registration      of

those electors who have failed to apply for continuation of

their registration within 30 days of the date the notice was

mailed."

       ¶10     The    issuance     of   the       writ     of    mandamus        triggered    a

flurry of filings appealing the order to the court of appeals,

petitioning for bypass to this court, and seeking a stay.                                 The

Commission, however, took no action to comply with the writ.

Zignego followed with a motion asking the circuit court to hold

the Commission and its commissioners in contempt.                                 On January

13, 2020, the circuit court conducted a hearing and found the

Commission and several commissioners in contempt.                                  The court

imposed, as a remedial sanction, a forfeiture of $50 per day

against the Commission and a forfeiture of $250 per day against

each of the three commissioners who voted to take no action to
comply with the writ.6

       ¶11     That same day, the Commission filed a notice of appeal

with respect to the contempt order and moved for a stay.                                 Also

on    the    same    day,   this    court         denied    Zignego's         petition    for

bypass.       The next morning, the court of appeals stayed both the

       The Commission met on December 16, 2019, and considered a
       6

motion to comply with the circuit court's mandamus order, but
that motion failed in a 3-3 vote. The Commission met again on
December 30, 2019, and once more took no action to comply with
the mandamus order.

                                              6
                                                      Nos.   2019AP2397 & 2020AP112



contempt order and the writ of mandamus, explaining that the

court's reasoning would be set forth in a subsequent order.                       A

week later, the court of appeals issued its opinion and reversed

the circuit court's writ of mandamus and contempt orders.                      State

ex rel. Zignego v. WEC, 2020 WI App 17, 391 Wis. 2d 441, 941

N.W.2d 284.    Zignego petitioned this court for review, which we

granted.



                               II.    DISCUSSION

     ¶12   The dispositive question in this case is whether the

Commission can be ordered to carry out the requirements of Wis.

Stat. § 6.50(3).7      This is a question of statutory interpretation

we review de novo.         Mueller v. TL90108, LLC, 2020 WI 7, ¶11, 390

Wis. 2d 34,    938    N.W.2d 566.       When       interpreting     statutes,    we

focus primarily on the language of the statute, looking as well

to its statutory context and structure.                State ex rel. Kalal v.

Circuit    Court     for    Dane     Cnty.,    2004    WI 58,       ¶¶45-46,    271

Wis. 2d 633,    681    N.W.2d 110.            We   begin     with    the   broader


     7 The Commission argues Zignego does not have standing or a
statutory right to bring this challenge. Because we reverse the
mandamus and contempt orders on other grounds, we need not reach
these questions.

     Additionally, the Commission asserts that whether the
movers report constituted sufficiently "reliable" information
under Wis. Stat. § 6.50(3) involves a matter of judgment and
discretion, meaning action based on this data cannot be
compelled by a writ of mandamus.   We also need not reach this
question, and because we need not reach this question, we
withdraw any language in the court of appeals decision deciding
this issue.

                                        7
                                                               Nos.    2019AP2397 & 2020AP112



statutory framework, and then apply these principles to the two

orders in this case.



                          A.    Relevant Election Statutes

                                    1.     The Actors

       ¶13      Unlike many places around the country, Wisconsin has a

highly       decentralized         system           for     election        administration.

Jefferson v. Dane County, 2020 WI 90, ¶24 n.5, 394 Wis. 2d 602,

951    N.W.2d 556.         Rather       than        a    top-down     arrangement           with    a

central      state      entity     or    official          controlling       local          actors,

Wisconsin gives some power to its state election agency (the

Commission)       and     places    significant            responsibility            on    a   small

army       of     local        election        officials.                 Id.;        see        also

https://elections.wi.gov/index.php/clerks                             (explaining                that

Wisconsin's 1,850 municipal clerks and 72 county clerks are each

"a    partner     in    the     process        of       carrying    out    open,          fair   and

transparent elections").

       ¶14      We begin in the same way the election statutes begin——
by defining who the main actors are in this delicate democratic

dance.       The statutes regularly refer to and largely define three

primary actors for our purposes here:                         (1) a "municipal clerk";

(2)    a     "board       of    election            commissioners";         and       (3)        "the

commission."

       ¶15      "Municipality" under the election statutes (chapters 5

through 12) refers to cities, towns, or villages.                                     Wis. Stat.

§ 5.02(11).          Consistent         with    this       local    focus,       a    "municipal
clerk" is also a defined term in our election laws, and it
                                                8
                                                            Nos.      2019AP2397 & 2020AP112



"means    the   city    clerk,        town    clerk,      village           clerk      and    the

executive director of the city election commission and their

authorized representatives."                § 5.02(10).             Municipal clerks are

the officials primarily responsible for election administration

in    Wisconsin.        As     an    instructional          manual          the     Commission

provides to municipal clerks explains:

      Elections in the State of Wisconsin are conducted at
      the local level.      As a municipal clerk you are
      entrusted with the responsibility of ensuring fair,
      accessible, and transparent elections. Our job at the
      Wisconsin Elections Commission (WEC) is to provide you
      with a range of resources to support you in carrying
      out your duties.[8]
Our election laws give municipal clerks a vast array of duties

and   responsibilities         consistent          with   their        primary         role    in

running Wisconsin elections.

      ¶16   The    second      main     entity       is     a       "board    of       election

commissioners,"        whose        powers,       duties,       and     composition           the

statutes separately delineate in Wis. Stat. §§ 7.20, 7.21, and

7.22.        Under     § 7.20,         "A     municipal             board     of       election

commissioners shall be established in every city over 500,000

population," and a "county board of election commissioners shall

be    established      in    every      county       over       750,000           population."

§ 7.20(1).        The statutes go on to describe their makeup and

operation,      including      how     many       members       a    board        of   election

commissioners shall have, how they are selected, and how long

      8Wisconsin Elections Commission, Election Administration
Manual    for    Wisconsin    Municipal    Clerks    5    (2020),
https://elections.wi.gov/sites/elections.wi.gov/files/2020-
10/Election%20Administration%20Manual%20%282020-09%29.pdf.

                                              9
                                                          Nos.      2019AP2397 & 2020AP112



commissioners will serve.              § 7.20(2)-(7).            Under § 7.21, "All

powers and duties assigned to the municipal or county clerk or

the municipal or county board of canvassers under chs. 5 to 12

shall     be   carried   out     by    the     municipal       or    county    board   of

election       commissioners      or     its       executive        director"     unless

otherwise       specified.       And    § 7.22         gives   further      duties     and

responsibilities to a municipal board of election commissioners.9

     ¶17       To   translate,   a     board      of   election      commissioners      is

established in our high population cities and counties——at this

point, only in the City of Milwaukee and Milwaukee County——to

carry out the duties otherwise accomplished by municipal and

county clerks everywhere else.10                  It should therefore come as no

surprise that the phrase "municipal clerk or board of election

commissioners" appears in tandem all over our election statutes

because this describes the duties of local election officials.


     9 Zignego argues that the phrase "board of election
commissioners" is not a technical or specially-defined word or
phrase.    Therefore, Zignego maintains, it must be given its
common, ordinary, and accepted meaning, which is broad enough to
include the Commission.    See State ex rel. Kalal v. Circuit
Court for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681
N.W.2d 110. As we have explained, however, a "board of election
commissioners" is most certainly a technical term under our
statutes.    See Wis. Stat. § 990.01(1) ("[T]echnical words and
phrases and others that have a peculiar meaning in the law shall
be construed according to such meaning.").
     10"'County clerk' includes the executive director of the
county board of election commissioners and their authorized
representatives."   Wis. Stat. § 5.02(2).  County clerks have
distinct   duties    and  responsibilities  in   administering
Wisconsin's elections, several of which are provided in Wis.
Stat. § 7.10.

                                             10
                                                              Nos.       2019AP2397 & 2020AP112



In fact, this conjoined phrasing appears dozens of times                                        in

chapter 6 alone.11

      ¶18    The       final    entity    relevant          for    our     purposes      is   the

Wisconsin     Elections         Commission.            It    has     a    separate     defined

nomenclature located in Wis. Stat. § 5.025.                               In chapters five

through ten and 12 of the statutes, "'commission' means the

elections commission."              § 5.025.12              Hundreds of times in the

chapters following, the legislature uses either "commission" or

occasionally, "elections commission," to denote the Commission.

Immediately        following       this     definition,             Wis.      Stat.        § 5.05

extensively lays out various powers and duties of the Commission

(other statutes add to this list).                      Among them, the Commission

has     general        responsibility      for     administering             chapters         five

through     ten    and    12,    the     power    to    investigate           and   prosecute

violations        of    election    laws,        the    duty       and     power    to      issue

guidance and formal advisory opinions, and the charge to conduct

voter education programs.                 § 5.05(1), (2m), (2w), (5t), (6a),

(12).       Of     some        relevance    here,           the    Commission         is      also


       The administrative rules also tie these two together,
      11

showing that a board of election commissioners refers to a local
body. In the Commission's administrative rules chapter on voter
registration, "'Municipal clerk' has the meaning given in
[§] 5.02(10), Stats., and includes the Milwaukee city board of
election commissioners."   Wis. Admin. Code § EL 3.01(8) (Feb.
2017).

       This definition of "commission" in Wis. Stat. § 5.025 was
      12

cited and relied on extensively by the court of appeals in its
decision, yet it was not cited even once in Zignego's principal
brief, and received only one isolated mention in its reply
brief.

                                            11
                                                               Nos.   2019AP2397 & 2020AP112



"responsible        for    the    design       and    maintenance       of    the    official

registration list" and "shall require all municipalities to use

the list in every election."               § 5.05(15).



                                 2.     The Actors' Roles

       ¶19     With these three primary actors in mind, the statutes

establish various duties and responsibilities for each election

entity       and     official,          often        prescribing       which        actor     is

responsible for which action.                    We see this on full display in

Wis.     Stat.       §§ 6.27-6.57,         the        subchapter       concerning          voter

registration.            A sampling of these statutes illustrates this

delegation of responsibilities.

       ¶20     After elections, for example, "the municipal clerk or

board of election commissioners shall submit electronically a

report to the commission" and county election officials with

information         on    who     voted,        absentee        voting,       and     various

statistics on voter registration.                      Wis. Stat. § 6.275(1).                All

three of our primary actors have a role under this statute.                                 The
two    local       entities,      the    municipal        clerk       and    the    board    of

elections commissioners, are directed to submit their report to

the Commission.

       ¶21     Under Wis. Stat. § 6.36(1)(a), the Commission "shall

compile      and    maintain      electronically          an    official       registration

list."       But editing the list is a different matter.                             The laws

specify that the list must "be designed in such a way that the

municipal      clerk      or     board    of     election       commissioners         of    any
municipality . . . may, by electronic transmission, add entries
                                                12
                                                           Nos.      2019AP2397 & 2020AP112



to or change entries on the list for any elector who resides in,

or who the list identifies as residing in, that municipality and

no    other    municipality."               § 6.36(1)(c).            Again,          all       three

entities are mentioned.               The Commission maintains the statewide

list, but the municipal clerk or board of election commissioners

must be able to change the registration status for individuals

within their municipality.

       ¶22    We see this same pattern in the statutory section at

issue in this case, Wis. Stat. § 6.50, which generally governs

revisions to the voter registration list.

       ¶23    Subsections          (1),    (2),    and   (2g)    outline         a    procedure

whereby those who have not voted in the previous four years are

changed to an ineligible status on the statewide registration

list.        Wis.    Stat.    § 6.50(1),          (2),   (2g).        After          a     general

election,      the      "commission"          is     required         to     examine             the

registration          records        and      identify        non-voting              electors.

§ 6.50(1).          The Commission then must mail a notice that tells

the elector that their registration will be suspended unless the
elector      applies    for     continuation         within     30    days.              Id.        If

continuation of registration is not applied for within 30 days,

"the commission shall change the registration status of that

elector from eligible to ineligible."                     § 6.50(2).          However, the

"commission" may delegate changing of registration statuses "to

a    municipal      clerk     or    board    of     election      commissioners                of   a

municipality."              § 6.50(2g).              Ultimately,           the        statutory

responsibility to change the registration status for non-voting
electors is squarely placed on the Commission.
                                              13
                                                          Nos.    2019AP2397 & 2020AP112



     ¶24     Subsection      (4)    defines        the     process        for   removing

deceased electors.          Wis. Stat. § 6.50(4).                This responsibility

is   given    to     the    "municipal        clerk      or      board     of   election

commissioners."       Id.     Deceased electors are identified "by means

of checking vital statistics reports," and "[n]o notice need be

sent" before making these registration changes.                     Id.

     ¶25     Subsection      (5)    requires       a     change     of     registration

status when a building is condemned, following an investigation

"by the municipal clerk or board of election commissioners."

Wis. Stat. § 6.50(5).          Once again, it is "the clerk or board of

election     commissioners         [that]     shall       change         the    elector's

registration status."         Id.

     ¶26     As    these    provisions      make     clear,      Wis.     Stat.   § 6.50

sometimes directs the Commission to act, and other times it

directs    municipal        officials    to     do       so.       And     pursuant   to

subsection (7), "the commission, municipal clerk, or board of

election commissioners shall make an entry on the registration

list" "[w]hen an elector's registration is changed from eligible
to ineligible status" and must "giv[e] the date and reason for

the change."       § 6.50(7).

     ¶27     While additional statutory context could be considered

to reinforce the same themes, it is time we turn our attention

to the subsection at issue here, Wis. Stat. § 6.50(3), which

provides in full:

     Upon receipt of reliable information that a registered
     elector has changed his or her residence to a location
     outside of the municipality, the municipal clerk or
     board of election commissioners shall notify the

                                         14
                                                        Nos.   2019AP2397 & 2020AP112


    elector by mailing a notice by 1st class mail to the
    elector's registration address stating the source of
    the information.      All municipal departments and
    agencies receiving information that a registered
    elector has changed his or her residence shall notify
    the clerk or board of election commissioners. If the
    elector no longer resides in the municipality or fails
    to apply for continuation of registration within 30
    days of the date the notice is mailed, the clerk or
    board of election commissioners shall change the
    elector's registration from eligible to ineligible
    status.   Upon receipt of reliable information that a
    registered elector has changed his or her residence
    within the municipality, the municipal clerk or board
    of election commissioners shall change the elector's
    registration and mail the elector a notice of the
    change.   This subsection does not restrict the right
    of an elector to challenge any registration under
    [Wis. Stat. §§] 6.325, 6.48, 6.925, 6.93, or 7.52(5).
(Emphasis added.)       Zignego's primary argument in this case is

that the Commission is a "board of election commissioners" under

§ 6.50(3).     This argument disregards nearly every foundational

principle of statutory interpretation.

    ¶28    The   subsection     begins      by    focusing      its     attention    on

electors who have changed their "residence to a location outside

of the municipality."          Wis. Stat. § 6.50(3) (emphasis added).
Thus,   this   subsection      is   not   an     instruction       to    update     the

registration statuses of all movers; it is only directed to

those   who    have    moved    outside        their     municipality.             This

demonstrates     the   local,       rather       than    statewide,        focus     of

§ 6.50(3).

    ¶29    In four places, Wis. Stat. § 6.50(3) provides that the

obligations imposed by this subsection apply to the municipal

clerk or the board of election commissioners.                    Not once does it
refer to the Commission, despite references to the "commission"

                                       15
                                                            Nos.    2019AP2397 & 2020AP112



seven       times    alone      in    the   remainder       of     § 6.50.13       As      the

surrounding         context,     definitions,      and      text    make    clear,      these

duties       are     the    responsibility        of     municipal      clerks       and    a

municipal board of election commissioners.                         The Commission has

no mandatory duties under § 6.50(3), and therefore cannot be

compelled to act under this subsection.



                           3.   Zignego's Counter-Arguments

       ¶30     Zignego responds with three additional arguments, none

of which override or even challenge the plain reading of the

law.

       ¶31     First, Zignego contends that Wisconsin's relationship

with    ERIC       suggests     the   Commission       is   required       to   deactivate

movers pursuant to Wis. Stat. § 6.50(3).                         Under Wisconsin law,

Wisconsin's           "chief          election         officer"——the            "commission


        The Commission was created in 2015.
       13                                      See 2015 Wis. Act
118. Previously, the responsibility to change the registration
status of non-voting electors in Wis. Stat. § 6.50(1) and (2)
was given to the Government Accountability Board (GAB), the
Commission's predecessor.   Wis. Stat. § 6.50(1), (2) (2013-14);
2015 Wis. Act 118, § 266(10).     The legislature amended § 6.50
and gave the responsibility to remove non-voting electors to the
Commission, but conspicuously did not change the responsible
governmental actor under subsection (3).     2015 Wis. Act 118,
§ 266(10); see also 2015 Wis. Act 118, §§ 76, 77 (amending
§ 6.50(2g) and (7) to replace "board" with "commission"); 2015
Wis. Act 261, § 63 (amending § 6.50(3) and making no change to
the   entities   delegated  authority).     This   suggests  the
legislature intended to leave this power with the municipalities
as it had during the life of the GAB. The legislature's choice
to amend only part, but not all, of § 6.50 illustrates the
legislature understood the "commission" to be distinct from a
"board of election commissioners."

                                             16
                                                              Nos.       2019AP2397 & 2020AP112



administrator"——is         required         to        "enter           into     a        membership

agreement with [ERIC]."            Wis. Stat. § 5.05(3g), § 6.36(1)(ae)1.

And the chief election officer must "comply with the terms of

the [ERIC] agreement."              § 6.36(1)(ae)2.                    The ERIC membership

agreement, in turn, requires the Commission to initiate contact

with electors whose "record is deemed to be inaccurate or out-

of-date."       This obligation, however, is different from the one

tasked     to     "the     municipal           clerk         or        board     of       election

commissioners"         under     § 6.50(3).            To     comply           with      the     ERIC

agreement,       the    Commission      need          only    contact           the      electors.

Section 6.50(3), on the other hand, requires much more than

simply    notifying       the      elector.             These           two     moving-related

requirements do not contradict each other.                                 The Commission's

compliance      with    Wisconsin's       ERIC        agreement          and    its       statutory

responsibilities         under     § 6.36        do     not       require        or      authorize

judicial rewriting of § 6.50(3) to impose extratextual mandates

on the Commission.

    ¶32      Second,      Zignego       points         to     the        Commission's            past
practice as support for its interpretation.                                    Although it is

unclear from the record whether the Commission thought it was

bound by Wis. Stat. § 6.50(3), it is true that the Commission

cited    that    subsection      when     it     sent       out    notices          in    2017    and

changed    the    registration       of     thousands             of    electors          in   2018.

Before us, the Commission refused to state whether it thought




                                            17
                                                           Nos.    2019AP2397 & 2020AP112



its    actions      in    2018   were    lawful.14         However,    even    if       those

actions      were        unlawful,      the    remedy      for     alleged    executive

overreach is not a court order to continue acting unlawfully.

Simply because an agency took action in the past does not mean

its actions were legal, nor would it provide authority for this

court to mandate agency action that the law itself does not

sanction.      It is the statutory text, not agency practice, that

determines what the law requires an agency to do.15

       ¶33   Finally,       Zignego      raises      a   new     argument    not    raised

below——namely,           that    reading      Wis.       Stat.    § 6.50(3)        as     the

Commission frames it puts Wisconsin's election laws in violation

of federal election law, specifically the Help America Vote Act

of    2002   (HAVA).        We   normally      do    not   consider     arguments        not

raised in the lower courts.               See Serv. Emps. Int'l Union, Loc. 1

v. Vos, 2020 WI 67, ¶24, 393 Wis. 2d 38, 946 N.W.2d 35.                                  Even

so, this is a nonstarter.



       The court of appeals concluded the Commission's actions
       14

in 2017 and 2018 were unlawful.    State ex rel. Zignego v. WEC,
2020 WI App 17, ¶90, 391 Wis. 2d 441, 941 N.W.2d 284.   However,
it is unclear whether the Commission has authority to undertake
the duties in Wis. Stat. § 6.50(3) on municipalities' behalf
based on some other statutory provision; the parties did not
brief this question. Therefore, we do not opine on whether any
other statutory sections may prove relevant in determining what
the Commission may do. The question before us is simply what it
must do under § 6.50(3). Accordingly, we withdraw the language
from the court of appeals opinion which concludes the
Commission's actions in 2017 and 2018 were unlawful.

       Moreover, we do not defer to an agency's conclusion of
       15

law.   Tetra Tech EC, Inc. v. DOR, 2018 WI 75, ¶¶3, 108, 382
Wis. 2d 496, 914 N.W.2d 21.

                                              18
                                                            Nos.   2019AP2397 & 2020AP112



       ¶34    As an initial matter, to the extent the assertion is

that    federal       law       conflicts    with    state    law,    that    raises     a

different      kind        of   analysis,    possibly       implicating      preemption.

See Town of Delafield v. Cent. Transp. Kriewaldt, 2020 WI 61,

¶¶5-7, 392 Wis. 2d 427, 944 N.W.2d 819 (setting out preemption

principles).         No such arguments have been made here.

       ¶35    And on the merits, Zignego's argument lacks any sound

basis.        HAVA     requires       each    state    to    implement       "a    single,

uniform,           official,       centralized,        interactive        computerized

statewide          voter    registration      list     defined,      maintained,       and

administered at the State level."                     52 U.S.C. § 21083(a)(1)(A).

Wisconsin has done so; the Commission created and maintains the

voter registration list.               See Wis. Stat. § 5.05(15).                  Nothing

about       this     arrangement      precludes       assigning      local    officials

responsibility to make certain changes to the list.                               See Wis.

Stat. § 6.36(1)(c).               Not only does Wisconsin law require that

local officials be allowed to make changes to the list, HAVA

does too.          52 U.S.C. § 21083(a)(1)(A)(v)-(vii) (explaining that
local election officials must be able to access and update the

list).

       ¶36    Additionally, under HAVA, states not subject to the

National Voter Registration Act——and Wisconsin is not16——"shall

remove the names of ineligible voters from the computerized list

in accordance with State law."                52 U.S.C. § 21083(a)(2)(A)(iii).

       Wisconsin is not subject to National Voter Registration
       16

Act of 1993 (NVRA) because it has election-day registration. 52
U.S.C. § 20503(b)(2); Wis. Stat. § 6.55(2).

                                             19
                                                      Nos.   2019AP2397 & 2020AP112



Thus, HAVA provides that Wisconsin is to look to its own state

law to ascertain how ineligible voters are removed from the

statewide computerized list.       In other words, HAVA simply points

us back to Wisconsin law, which, as we have explained, is clear.

Nothing in HAVA mandates the atextual reading Zignego advocates.

       ¶37   In short, according to the plain meaning supported by

its statutory context, "board of election commissioners" under

Wis.   Stat.   § 6.50(3)   does   not       include    the   Commission.       The

Commission has no mandatory duties under this provision.                   We now

apply this understanding to the two orders before us.



                           B.   Writ of Mandamus

       ¶38   The circuit court granted a writ of mandamus based on

its    interpretation   that    Wis.    Stat.    § 6.50(3)       gave   mandatory

duties to the Commission.         This court has previously described

the basic principles of mandamus as follows:

       Mandamus is an extraordinary legal remedy, available
       only to parties that can show that the writ is based
       on a clear, specific legal right which is free from
       substantial doubt. A party seeking mandamus must also
       show that the duty sought to be enforced is positive
       and plain; that substantial damage will result if the
       duty is not performed; and that no other adequate
       remedy at law exists.

       This court will uphold a trial court's granting or
       denying   a   writ    of   mandamus   unless   the   judge
       erroneously    exercised     discretion.       A   judge's
       discretion   in    issuing    a  writ    of  mandamus   is
       erroneously exercised if based on an erroneous
       understanding of the law.




                                       20
                                                             Nos.   2019AP2397 & 2020AP112



Lake    Bluff     Hous.     Partners      v.    City    of     South    Milwaukee,     197

Wis. 2d 157,         170,      540     N.W.2d 189        (1995)        (citations      and

quotations omitted).

       ¶39   As    the    preceding       analysis      makes       clear,    Wis.   Stat.

§ 6.50(3) does not give any duty to the Commission, much less a

positive     and     plain     duty.      Therefore,         the    writ     of   mandamus

compelling        the     Commission       to    comply        with     § 6.50(3)      was

erroneously granted and must be reversed.17



                                     C.   Contempt

       ¶40   The     circuit      court    also        found    the    Commission      and

several commissioners in contempt for failing to comply with the

writ of mandamus.              The "purpose of contempt is to uphold the

authority and dignity of the court."                      Carney v. CNH Health &

Welfare      Plan,      2007    WI App 205,       ¶20,       305     Wis. 2d 443,      740


       The dissent agrees that the argument presented to us by
       17

Zignego is incorrect; Wis. Stat. § 6.50(3) does not impose a
duty on the Commission. See dissent, ¶52. Instead, the dissent
crafts a new argument on Zignego's behalf.     In essence, the
dissent argues that the statutory duty of the Commission to
create, maintain, and administer Wisconsin's voter registration
list means the Commission is responsible to ensure every law
related to that list is carried out——whether the Commission is
statutorily assigned the responsibility or not.     Taking this
argument further, the dissent concludes a court can order the
Commission to carry out these duties through a writ of mandamus
whenever a municipal clerk or board of election commissioners
fails to fulfill a statutory duty assigned to these local
election officials. This would be a rather remarkable expansion
of the Commission's powers and responsibilities.   More to the
point, it bears no resemblance to our election administration
laws that give the Commission more limited duties, as we have
explained at length.

                                           21
                                                       Nos.   2019AP2397 & 2020AP112



N.W.2d 625.      A party may be found in contempt for, among other

things,       "intentional . . . [d]isobedience,                resistance       or

obstruction of the authority, process or order of a court."

Wis. Stat. § 785.01(1)(b); see also Ash Park, LLC v. Alexander &

Bishop, Ltd., 2010 WI 44, ¶78, 324 Wis. 2d 703, 783 N.W.2d 294

("A party's unwillingness to obey a court order is the very

definition of contempt.").

       ¶41    When a party is found in contempt the court may impose

either punitive or remedial sanctions.                   Wis. Stat. § 785.02;

Carney, 305 Wis. 2d 443, ¶24.              A punitive sanction is "imposed

to punish a past contempt of court for the purpose of upholding

the    authority     of    the   court,"   while   a    remedial     sanction    is

"imposed for the purpose of terminating a continuing contempt of

court."      § 785.01(2)-(3).

       ¶42    Here, the circuit court imposed remedial sanctions.

That    is,    the    court      ordered    the    Commission       and    certain

commissioners who voted to take no action to comply with the

writ to pay a prospective daily forfeiture to force compliance.
The very next morning, the court of appeals stayed both the

mandamus and contempt orders, and issued its decision reversing

both orders promptly thereafter.               Because we agree with the

court of appeals that the writ of mandamus must be reversed, we

must necessarily reverse the contempt order on which it was

based as well.            Remedial sanctions may not be imposed when a

party is no longer in contempt of court.                      See Christensen v.

Sullivan, 2009 WI 87, ¶¶54-55, 320 Wis. 2d 76, 768 N.W.2d 798.
Zignego does not argue otherwise.
                                       22
                                                         Nos.      2019AP2397 & 2020AP112



    ¶43      That said, we remind the Commission that its duty to

comply   with   the       circuit    court's      writ       of    mandamus         was        not

relieved simply by seeking a stay before an appellate court.18

See Tensfeldt v. Haberman, 2009 WI 77, ¶41, 319 Wis. 2d 329, 768

N.W.2d 641    ("If    a    person    to    whom   a     court      directs         an        order

believes that order is incorrect the remedy is to appeal, but,

absent a stay, he must comply promptly with the order pending

appeal." (quoted source omitted)).                    Nevertheless, because the

writ of mandamus was issued in error, we must affirm the court

of appeals' reversal of the circuit court's contempt order.



                                III.      CONCLUSION

    ¶44      Wisconsin      Stat.    § 6.50(3)         does       not    apply          to     the

Commission;     there      is   no     credible        argument         that       it        does.

Accordingly,    the     circuit      court     erred    in    granting         a    writ        of

mandamus based on an improper interpretation of § 6.50(3), and

its contempt order cannot survive the reversal of the writ of




    18 We observe the Commission promptly sought a stay of the
writ of mandamus and, upon receiving no response, renewed its
motion to stay with the court of appeals immediately following
Zignego's motion for contempt.    The court of appeals held the
motion to stay in abeyance pending a decision from this court on
the petition for bypass.   We denied the petition for bypass on
the same day the circuit court issued its contempt order.    The
court of appeals then stayed both the mandamus and contempt
orders the next morning.

                                          23
                                                    Nos.    2019AP2397 & 2020AP112



mandamus.      We affirm as modified19 the decision of the court of

appeals,    and    remand      the   cause   to    the     circuit    court     for

dismissal.20

     By    the    Court.—The    decision     of   the    court   of   appeals    is

modified, and affirmed as modified, and the cause is remanded to

the circuit court for dismissal.




     19Specifically, we withdraw language from the court of
appeals opinion deciding the legality of the Commission's
conduct in 2017 and 2018 and the reliability of the ERIC data
because these issues are not necessary to adjudicate this case.
See supra ¶12 n.7; ¶32 n.14.
     20Both causes of action the Petitioners advanced in their
underlying complaint relied on the erroneous proposition that
the "board of election commissioners" in Wis. Stat. § 6.50(3)
includes the Commission. Because we conclude § 6.50(3) does not
apply to the Commission, the Petitioners' complaint must be
dismissed.

                                       24
                                                    Nos.   2019AP2397 & 2020AP112.rgb


    ¶45     REBECCA GRASSL BRADLEY, J.                 (dissenting).

         To be free is to live under a government by law
    . . . .   Miserable is the condition of individuals,
    danger is the condition of the state, if there is no
    certain law, or, which is the same thing, no certain
    administration of the law[.]


Judgment in Rex vs. Shipley, 21 St Tr 847 (K.B. 1784) (Lord

Mansfield presiding) (emphasis added).                  For years, the Wisconsin

Elections     Commission           (WEC)    undertook        responsibility            for

notifying voters of WEC's receipt of information indicating they

had moved and therefore may need to register to vote using their

new addresses.       If a voter failed to confirm the validity of the

registered address, WEC removed that voter from the rolls, in

accordance with state law.               In 2019, WEC decided to disregard

the law and instead delay deactivation of ineligible voters for

up to two years.            The majority relieves WEC of its statutory

obligations, determining that these duties actually belong to

local election officials and not WEC.                    The majority's decision

leaves the administration of Wisconsin's election law in flux,
at least with respect to ensuring the accuracy of the voter

rolls.

    ¶46     The majority is correct that, pursuant to Wis. Stat.

§ 6.50(3),        "municipal        clerk[s]      or     board[s]        of     election

commissioners"       have      a    statutory      obligation       to        change   an

elector's registration from eligible to ineligible status if an

elector     has    moved.          In   reading    the     election      statutes       in

isolation,    however,       the    majority      misses   the   broader        picture:
under the full statutory scheme of Wisconsin's election laws,

                                           1
                                                               Nos.   2019AP2397 & 2020AP112.rgb


WEC——the state's chief election commission——also has a statutory

obligation to change the status of ineligible voters on the

statewide voter registration list.

    ¶47     Wisconsin Stat. § 5.05(15) makes WEC "responsible for

the design and maintenance of the official registration list"

statewide       and    § 5.05(2w)         gives          WEC       "responsibility     for     the

administration        of   chs.      5    to        10   and       12."    Recognizing    WEC's

responsibility to ensure the accuracy of the voter rolls ensures

the state's compliance with the federal Help America Vote Act

(HAVA),   which       Wisconsin          is    bound          to   follow.     Reading       these

statutes as a whole reveals WEC's "positive and plain duty" to

fulfill its statutory responsibility to change the status of

ineligible voters; therefore, the circuit court properly issued

a writ of mandamus——a conclusion that should come as no surprise

to WEC considering it has routinely complied with this duty for

years.      The majority's circumscribed statutory interpretation

leaves    WEC    off    the    hook           for       its    violations     of    Wisconsin's

election laws.         I respectfully dissent.
                                                    I

    ¶48     Wisconsin, along with 29 other states and the District

of Columbia, participates in a multi-state consortium designed

to improve the accuracy of voter registration data, called the

Electronic Registration Information Center (ERIC).                                 As a member,

Wisconsin       provides      ERIC       with        information          concerning    current

driver's licenses and State ID cards issued by the Division of

Motor Vehicles, as well as a list of currently registered voters
in WEC's records.             ERIC then compares this data to state and

                                                    2
                                                               Nos.      2019AP2397 & 2020AP112.rgb


national sources, including the Social Security Administration's

Death     Master      List     and    the           United         States       Postal       Services'

National Change of Address service.                            The data compiled in these

sources       is    based    upon     information              personally            sent    to     these

services       by    individual        voters.                    ERIC       then     sends        WEC     a

maintenance report indicating those registered voters who may no

longer be eligible to vote at their registered addresses because

they have either moved or died.

       ¶49     As documented in the record in this case, in 2017 ERIC

sent    WEC    a    maintenance       report            showing          a   list     of    registered

voters for whom ERIC received data indicating they had moved and

were    no    longer       eligible       to    vote         at    their       listed       addresses.

After    reviewing         this   list         to    ensure         its      accuracy,       WEC     sent

notices to those voters asking them to confirm whether they

still lived at their registered addresses.                                       With respect to

voters who failed to confirm their addresses, WEC marked their

registration          records        as        ineligible                and        required        those

individuals to re-register before voting again.                                        These actions
demonstrate         that    WEC   understood             and       embraced          its    duty    under

Wisconsin's election laws to maintain the voter rolls.

       ¶50     In 2019, ERIC sent WEC another maintenance report with

a list of registered voters who ostensibly had moved.                                              Again,

WEC     vetted      this     information                to    ensure           its     accuracy          and

subsequently sent notices to the affected voters.                                           This time,

however, for voters who did not confirm whether they still lived

at their registered addresses, WEC did not promptly change its
records to reflect these voters' ineligibility.                                        Instead, WEC

                                                    3
                                                  Nos.    2019AP2397 & 2020AP112.rgb


decided to delay deactivation of these voters' registrations for

up to two years, thereby knowingly permitting voters to cast

ballots     in   multiple   elections          with   invalid       registrations.

Wisconsin's applicable election laws had not changed.

      ¶51    Petitioners    sued     WEC        and      its     members      seeking

declaratory and injunctive relief, as well as a writ a mandamus

in order to compel WEC to comply with Wisconsin's election laws.

In   response,   WEC   alleged     that       "municipal       clerk[s]    and   local

board[s] of election commissioners" have the sole responsibility

to change the eligibility of voters who have moved.                       The circuit

court rejected this argument, issued a writ of mandamus, and

ordered WEC to deactivate the registrations of electors who had

moved.      After a long and winding procedural road, the court of

appeals reversed this decision, and we in turn granted review of

this case.1


      1Rather than resolving this issue of first impression
promptly when presented to us, on January 13, 2020, this court
rejected a petition to bypass the court of appeals, leaving
"voter rights and election integrity in flux, with no final
resolution of the uncertainty in the law likely until after four
statewide elections and one special congressional election."
State ex rel. Zignego v. Wis. Elec. Comm'n, 2020AP123-W (S. Ct.
Order issued January 13, 2020 (Rebecca Grassl Bradley, J.,
dissenting)).   After the case returned to this court on March
11, 2020, the court refused to hear oral arguments until
September 29, 2020, denying Zignego's motion to expedite oral
argument.   As predicted, "the people of Wisconsin" were denied
"a decision in this case until after every single one of
Wisconsin's 2020 elections" came and went "including the
presidential election in November" and more than "an entire year
after petitioners' commencement of this time-sensitive appellate
litigation." Zignego v. Wis. Elec. Comm'n, 2020AP123-W (S. Ct.
Order issued June 1, 2020 (Rebecca Grassl Bradley, J.,
dissenting)).

                                          4
                                                         Nos.       2019AP2397 & 2020AP112.rgb


       ¶52   The    majority         correctly         concludes          that     Wis.    Stat.

§ 6.50(3) requires "municipal clerk[s] and board[s] of election

commissioners"         to   "change       the      elector's           registration            from

eligible     to    ineligible        status"       "[u]pon          receipt      of     reliable

information that a registered elector has changed his or her

residence    to    a    location       outside      of       the     municipality."            The

majority stops there, ignoring WEC's duties under Wisconsin's

election laws.         See majority op., ¶32 n.14 (refusing to discuss

WEC's general duties because "the parties did not brief this

question").            Under       the     whole-text               canon     of      statutory

construction,       however,         "[t]he     text         must    be     construed      as    a

whole."      Antonin Scalia & Bryan A. Garner, Reading Law: The

Interpretation of Legal Texts 167 (2012); State ex rel. Kalal v.

Circuit Court for Dane Cnty., 2004 WI 58, ¶46, 271 Wis. 2d 633,

681 N.W.2d 110 ("[S]tatutory language is interpreted . . . not

in isolation but as part of a whole.").

       ¶53   As a general matter, Wis. Stat. § 6.36(1)(a) requires

WEC    "to   compile        and      maintain          electronically            an     official
registration       list."            (Emphasis         added).              Wisconsin      Stat.

§ 5.05(15) expressly mandates that WEC "is responsible for the

design and maintenance of the official registration list under

s. 6.36."         (Emphasis added).               Although Wisconsin courts have

never directly interpreted this statute, its interpretation is

dispositive in this case.                 Indeed, "to maintain" is more than

just    an   obligation         to    create       a     registration            list     or    to

electronically         insert     data;    it     is     a    duty     to    "maintain"         its
accuracy.     The ordinary meaning of "to maintain" is to "to keep

                                              5
                                                         Nos.    2019AP2397 & 2020AP112.rgb


in a condition of good repair or efficiency."                                 Maintain, The

American Heritage Dictionary (5th ed. 2011); see also Maintain,

Black's Law Dictionary             (6th ed. 1990) ("acts of repairs and

other acts to prevent decline"); Kalal, 271 Wis. 2d 633, ¶53

(instructing       courts     to     turn         to    dictionary          definitions     to

understand     the    "common       and       accepted          meaning"      of    statutory

language).

    ¶54     Applying        the      legislature's               plain       language,      to

"maintain" the official registration list means WEC must ensure

its accuracy.        An interpretation that permits WEC to escape its

statutory obligation to ensure the accuracy of the voter rolls

would be absurd.            Kalal, 271 Wis. 2d 633, ¶46 (stating that

statutory    language       should    be      construed         "reasonably,        to   avoid

absurd or unreasonable results").                      Among the express mandates of

Wis. Stat. § 6.36, WEC must include in its list "the name and

address of each registered elector in the state."                                  Wis. Stat.

§ 6.36(1)(a)1.       (emphasis       added).             If     WEC   receives       reliable

information    from    ERIC       that    a    voter's         address      information     is
invalid (e.g., the voter has moved away from a municipality or

from the state entirely, as ERIC informs), and in response WEC

does nothing, WEC thereby fails to "maintain" this list in any

substantive regard.           WEC's neglect of the state's voter list

threatens    not     only    the     rule      of       law     but   the     integrity     of

Wisconsin's elections.

    ¶55     In addition to assigning WEC the responsibility for

maintaining     the    voter       registration               list    under       Wis.   Stat.
§ 5.05(15),    the     legislature         also        required       WEC    to    accurately

                                              6
                                                                Nos.    2019AP2397 & 2020AP112.rgb


maintain this list at the time it instructed WEC to join ERIC.

In particular, Wisconsin's election laws require WEC "to enter

into       a    membership          agreement            with        Electronic       Registration

Information Center, Inc. [ERIC], for the purpose of maintaining

the    official            registration          list."              Wis.   Stat.      § 6.36(ae)1

(emphasis added).                The purpose of ERIC is "[to] assist state and

local government units in making their voter registration lists

and processes more accurate, more complete, and fully compliant

with federal, state and local laws."                             Accordingly, by requiring

WEC    to      enter       into     an       agreement      with       ERIC,    the    legislature

ensured that WEC would bear responsibility for maintaining an

accurate registration list.

       ¶56      The membership agreement between WEC and ERIC reflects

this obligation.                  In relevant part, the membership agreement

states:         "When the Member [WEC] receives credible ERIC Data

(meaning        the    state        has       validated      the       data)    indicating      that

information           in    an    existing          voter's      record        is    deemed   to   be

inaccurate or out-of-date, the Member [WEC] shall, at minimum,
initiate        contact          with     that      voter       in     order    to    correct      the

inaccuracy       or        obtain       information       sufficient           to    inactivate     or

update the voter's record."                         (Emphasis added).                The agreement

defines "Member" as the chief election body in Wisconsin——not

the    municipal           clerks       or    the    municipal         election       commissions.2


       At
       2    the  time  of   this   agreement,  the   Government
Accountability Board (GAB) administered Wisconsin's election
laws. Accordingly, under the agreement, "Member" refers to the
GAB. However, in 2015 Wisconsin dissolved the GAB, replacing it
with WEC, which assumed the GAB's responsibilities under the
agreement with ERIC.

                                                     7
                                                       Nos.   2019AP2397 & 2020AP112.rgb


Under the agreement, ERIC provides such data to WEC to enable

WEC to reach out to voters, correct inaccurate information, and

inactivate voter registrations in accordance with the law.3                           The

agreement      does      not     impose    any     responsibilities        on   municipal

clerks or local boards of election commissioners.                          Instead, the

legislature expressly tasked WEC with maintaining the list, and

the ERIC agreement reflects this.

       ¶57     Both      Wis.    Stat.    § 5.05(15)     and       the   ERIC   Agreement

instruct WEC to inactivate ineligible voters, and Wis. Stat.

§ 5.05(2w) reinforces this responsibility.                         In full, § 5.05(2w)

states that WEC "has the responsibility for the administration

of chs. 5 to 10 and 12."                       (Emphasis added).           This statute

requires WEC to administer the mandates of Wis. Stat. § 6.50(3)—

—the       statute    requiring        local     entities     to    deactivate     voters

pursuant to ERIC's data.               "Administration" does not mean WEC may

stand       idly    by    when    it     receives    information         indicating   the

ineligibility of voters to cast ballots using addresses where

they no longer reside; rather, WEC must "carry on or execute"
the legislature's explicit                 statutory    directives.          Administer,

Oxford English Dictionary (6th ed. 2007); see Kalal, 271 Wis. 2d

633, ¶53.          While municipal clerks and local boards of election

commissioners have a duty under § 6.50(3), it is incumbent upon

WEC to administer this law, which means WEC must execute it.



       The very fact that ERIC sends the data to WEC signals
       3

WEC's obligation to ensure the accuracy of voter rolls. If WEC
does not share this data with local entities, the municipal
clerks and boards of election commissioners could not possibly
fulfill their statutory duties under Wis. Stat. § 6.50(3).

                                               8
                                                    Nos.   2019AP2397 & 2020AP112.rgb


    ¶58    WEC    understood       this,       at   one    point    in     time.   For

example, in 2017 WEC itself "follow[ed] the statutory process

related to voters for whom there is reliable information that

they no longer reside at their registration address (Wis. Stat.

§ 6.50(3))" as documented in a March 11, 2019 WEC memorandum to

its members from Megan Wolfe, then interim administrator of WEC.

The memorandum goes on to detail how "Commission staff vetted

the [ERIC] list" and "WEC mailed a postcard to flagged voters

directing them to reregister if they had moved or to sign and

return   the    card   to   keep    their       registration        current."      The

registrations of any voters "who did not return the postcard or

update their registrations were deactivated" by WEC in January

2018, as were the registrations of voters "whose postcards were

returned to the clerk as undeliverable."                     Notwithstanding Wis.

Stat. § 6.50(3)'s applicability to municipal clerks and board of

election commissioners, WEC once recognized its own, independent

obligation under state and federal law to ensure the accuracy of

Wisconsin's voter rolls.
    ¶59    In     restricting       its        review      of      WEC's     statutory

obligations to Wis. Stat. § 6.50(3) alone, the majority commits

a common but consequential error:

    Perhaps no interpretive fault is more common than the
    failure to follow the whole-text canon, which calls on
    the judicial interpreter to consider the entire text,
    in view of its structure and of the physical and
    logical relation of its many parts.    Sir Edward Coke
    explained the canon in 1628: "[I]t is the most natural
    and genuine exposition of a statute to construe one
    part of the statute by another part of the same
    statute, for that best expresseth the meaning of the
    makers."

                                           9
                                                    Nos.   2019AP2397 & 2020AP112.rgb


Scalia & Garner, supra, at 167 (quoting 1 Edward Coke, The First

Part of the Institutes of the Laws of England § 728, at 381a

(1628; 14th ed. 1791)).            This canon of statutory construction

has endured for centuries, and it counsels against reading a

single statutory section in isolation.                      "In ascertaining the

plain    meaning     of   the   statute,      the     court     must    look     to    the

particular statutory language at issue, as well as the language

and design of the statute as a whole."                    Id.   Application of the

canon in this case reveals WEC's statutory duty to maintain an

accurate voter list statewide, and to execute the legislature's

directives to remove ineligible voters from that list.

      ¶60    By     establishing    a    centralized            body        tasked    with

maintaining        and   administering    the    statewide        voter       list,    the

legislature can "ensure that citizens are only registered in one

place."      Crawford v. Marion Cnty. Election Bd., 553 U.S. 181,

193 (2008) (quoted source omitted).                 Imposing such "safeguards"

"inspires     public       confidence"     in       the    election          system    and

"confirms the identity of voters" in our state.                       League of Women
Voters of Wisconsin Educ. Network, Inc. v. Walker, 2014 WI 97,

¶52, 357 Wis. 2d 360, 851 N.W.2d 302 (quoted source omitted).

"Increased confidence in the elector system, in turn, encourages

citizen participation in the democratic process."                            Id. (quoted

source      and     internal    marks    omitted).              For     this     reason,

"[c]onfidence in the integrity of our electoral processes is

essential to the functioning of our participatory democracy."

Purcell v. Gonzalez, 549 U.S. 1, 4 (2006).                       When WEC neglects
its   duty    to    properly    administer      the    mandates        of    Wis.     Stat.

                                         10
                                                Nos.    2019AP2397 & 2020AP112.rgb


§ 6.50(3), it jeopardizes the functioning of our participatory

democracy.     While WEC only now identifies municipal clerks and

boards of election commissioners as the entities responsible for

changing     ineligible   voters'     registrations,             WEC   (and   the

majority) disregard WEC's role as the centralized election body

in the state, which means the buck stops there.4                   See Scott v.

Schedler, 771 F.3d 831, 839 (5th Cir. 2014).

    ¶61     This reading of Wis. Stat. §§ 5.05(15) and (2w) is

buttressed    by   Wisconsin's   obligations       under     HAVA.      Although

federal law does not dictate our interpretation of state law, it

can nonetheless confirm our analysis.                  Cf. Wisconsin's Envtl.

Decade, Inc. v. Pub. Serv. Comm'n, 79 Wis. 2d 409, 416-24, 256

N.W.2d 149 (1977) (confirming this court's interpretation of the

Wisconsin    Environmental   Policy      Act,    which      is    "substantially

patterned" after federal regulation).             HAVA imposes on states a

mandatory duty to deactivate ineligible voters, independent of

state law.

    ¶62     "For many years, Congress left it up to the States to
maintain     accurate   [voting]    lists,"       until      Congress    shifted



    4  WEC also has a duty to investigate local entities'
statutory violations.    In relevant part, Wis. Stat. § 5.05(2m)
states that "[t]he commission shall investigate violations of
laws administered by the commission[.]"     As explained, WEC has
an affirmative duty to "administer" Wis. Stat. § 6.50(3);
therefore,   if    local  entities   failed   to   fulfill  their
responsibilities under this provision, WEC had a duty to
investigate.    Of course, the record reflects that WEC usurped
the duties statutorily assigned to municipal clerks and
municipal boards of election commissioners under § 6.50(3),
thereby ostensibly partaking in the violation of the laws WEC
was entrusted to administer.

                                    11
                                                      Nos.    2019AP2397 & 2020AP112.rgb


course.      Husted v. A. Philip Randolph Inst., 138 S. Ct. 1833,

1838 (2018).       In 2002, Congress enacted HAVA, which in part was

created in order "to ensure that voter registration records in

the   State    are     accurate      and     updated    regularly."               52   U.S.C.

§ 21083(a)(4).         Toward       this    end,     HAVA     requires       "each     State,

acting      through        the    chief      State     election        official,          [to]

implement, in a uniform and nondiscriminatory manner, a single,

uniform,       official,          centralized,         interactive           computerized

statewide      voter       registration       list     defined,        maintained,        and

administered at the State level."                     52 U.S.C. § 21083(a)(1)(A)

(emphasis added).            Accordingly, when WEC receives information

from ERIC indicating that certain voters have moved and are

therefore ineligible to vote at their registered addresses, WEC

cannot simply sit on its hands.                    To the contrary, WEC has an

obligation     under       federal    law    to    maintain      and    administer        the

voter list, ensuring the accuracy of its content.                            Only WEC can

comply    with     federal        mandates    to     maintain     Wisconsin's           voter

registration       list     "at    the     State     level"    and     "in    a    uniform"
manner, something 1,850 municipal clerks and boards of elections

commissioners cannot possibly do separately and at the local

level.

      ¶63     Congress           enacted      HAVA      "to       plac[e]              primary

responsibility [for voter registration lists] at the state level

of government."            Arthur L. Burris & Eric A. Fisher, The Help

America     Vote     Act    and     Election       Administration:        Overview        and

Selected Issues for the 2016 Election, Cong. Research Serv. 7
(Oct. 18, 2016).            While "[e]arly U.S. elections were conducted

                                             12
                                                            Nos.    2019AP2397 & 2020AP112.rgb


almost      entirely      locally,"          HAVA    changed       the     game,       "shift[ing]

some       responsibility         for     conducting         elections           to    the     state

level."       Karen K. Shanton, The State and Local Role in Election

Administration: Duties and Structures, Cong. Research Serv. 7

(March      4,    2019).         As     the    United       States       Supreme        Court    has

recognized,         Congress          requires       "[the]        State        to    create     and

maintain a computerized list of all registered voters" and to

"verify          voter         information           contained             in         registration

applications."           Crawford, 553 U.S. at 192 (emphasis added).

       ¶64       The purpose of these mandates is straightforward:                               "to

improve our country's election system."                            H.R. Rep. No. 107-329,

at    31    (2001).        As     the     "chief      State        election          official"    in

Wisconsin, WEC has an essential role to play in this mission.

See    52     U.S.C.       § 21083(a)(1)(A).                 In     particular,            removing

ineligible        voters       from     the   registration          list        is    critical    to

"prevent[ing]           voter    fraud."            Ortiz    v.     City    of        Philadelphia

Office of the City Commissioners Voter Registration Div., 28

F.3d 306, 314 (3d Cir. 1994).                    A "State's interest in preserving
the    integrity          of      the     electoral          process            is     undoubtedly

important," John Doe No. 1 v. Reed, 561 U.S. 186, 197 (2010),

and it has a "strong interest in ensuring that its elections are

run fairly and honestly."                    Taxpayers United for Assessment Cuts

v. Austin, 994 F.2d 291, 297 (6th Cir. 1993) (citing Anderson v.

Celebreeze,        460     U.S.       780,    788     (1983)).           Indeed,           retaining

thousands          of     potentially            illegitimate            registrations            on

Wisconsin's        voter       lists    substantially          harms       the       integrity    of
elections         and    dilutes        or     even     cancels          votes        of     validly

                                                13
                                                           Nos.   2019AP2397 & 2020AP112.rgb


registered        citizens.         Removing          ineligible        voters       from    this

state's     registration          list     is        paramount     if     Wisconsin         takes

seriously its obligation to ensure fair and honest elections.

      ¶65    Even       though    Wisconsin's          election         statutes      and    HAVA

require     WEC    to    maintain        the    integrity         and    accuracy       of   the

statewide voter registration list, WEC flagrantly violated both.

Instead     of     making        sure     voter       registrations           were    promptly

deactivated        "[i]f     the        elector       no    longer       resides       in    the

municipality or fails to apply for continuation of registration

within 30 days of the date the notice is mailed" WEC decided to

rewrite the law to give such voters "between 12 months and 24

months" after the notification was sent.                          Failing to follow the

legislature's mandate——as WEC did in this very case——opens the

door to voter fraud, erodes "[c]onfidence in the integrity of

our electoral processes, . . . drive[s] honest citizens out of

the   democratic           process,        and        breed[s]       distrust          of    our

government."        Purcell, 549 U.S. at 8; see also Milwaukee Branch

of NAACP v. Walker, 2014 WI 98, ¶72, 357 Wis. 2d 469, 851 N.W.2d
262 ("Protecting the integrity and reliability of the electoral

process, maintaining public confidence in election results, and

preventing voter fraud [are] significant and compelling [state]

interests.")        (internal           quotations          omitted).            Maintaining

accurate voter rolls is integral to the "functioning of our

participatory        democracy,"          and        WEC    failed       to    fulfill        its

statutory obligation to do so as the chief election body in this

state.    See id.



                                                14
                                              Nos.   2019AP2397 & 2020AP112.rgb


     ¶66      Reading Wis. Stat. §§ 5.05(15) and (2w) in harmony

with HAVA and the ERIC Agreement, WEC had a "positive and plain

duty"    to   change   an   elector's    registration    from   eligible    to

ineligible status if the elector had moved, according to ERIC's

data.5     WEC fully understood its duty and acted on it in prior

years.     For example, in 2017 ERIC sent WEC a maintenance report

showing a list of registered voters who apparently had moved and

were no longer eligible to vote at their registered address.

WEC reviewed the accuracy of this list, sent notices to the

applicable voters, and changed the status of voters who did not

respond.      In contrast, in 2019 and 2020 WEC refused to undertake

these    mandatory     updates,   despite    no   intervening    changes    in

applicable law.

     ¶67      During oral argument, when Attorney General Josh Kaul

was asked whether WEC had a duty to deactivate voters regardless

of the duties of local entities, he equivocated.              In particular,

he was asked:      "The Commission still thinks it has the authority


     5 The majority misconstrues my analysis to mean that "a
court can order the Commission to carry out" the statutory
duties of a municipal clerk or board of election commissioners.
Majority op., ¶39 n.17.   Refusing to read Wisconsin's election
laws as a whole, the majority entirely ignores WEC's own
independent statutory duties. There is nothing "remarkable" in
concluding that a court may issue a writ of mandamus ordering
WEC to fulfill its obligations under the law.      The majority
characterizes this analysis as "craft[ing] a new argument on
Zignego's behalf."   Id.  Construing the election statutes as a
whole is not making an argument for any party; it is fulfilling
this court's duty to interpret the law.     "Statutes cannot be
read intelligently if the eye is closed to considerations
evidenced in affiliated statutes[.]"    Felix Frankfurter, Some
Reflections on the Reading of Statutes, 47 Colum. L. Rev. 527,
539 (1947).

                                        15
                                                      Nos.    2019AP2397 & 2020AP112.rgb


[to     deactivate     voters];       does       it    rely      on   [its]     general

maintenance language in chapter 5?"                           Attorney General      Kaul

dodged the question, merely noting that this issue "raised a

different question than the question here" and gave no answer

one way or the other.           Attorney General Kaul was later asked to

clarify     what   duties     WEC    possesses        under    Wisconsin's     election

laws:     "Do you agree or disagree with memorandum for the March

11, 2019 commission meeting prepared [by WEC's chief official]

that . . . outlines           the     legal       authority       related      to   the

recommended         process         [for        WEC     deactivating          voters]?"

Importantly, this memo acknowledged that "Wis. Stat. § 5.05(15)

provides     a     broader    source       of    statutory       authority     to   the

Commission for ensuring the integrity and maintenance of the

statewide voter registration list, which supports the process

[of deactivating voters] recommended by staff."                       Again, Attorney

General Kaul evaded the issue, stating that the memo does "point

to [WEC's] general maintenance obligation," but "how far this

extends is not at issue."
      ¶68    As these exchanges and WEC's briefing to this court

illustrate, we have been asked to disregard WEC's obligations

under Wisconsin election law, merely because local entities have

some role to play in deactivating voters.                     WEC's position is not

only disingenuous, it also upends the statutory hierarchy of

responsibilities.        Both Wis. Stat. §§ 5.05(15) and (2w) require

WEC, as the state's chief election body, to inactivate voters

identified as ineligible by ERIC.                 Both HAVA as well as the ERIC
Agreement impose this requirement on WEC and no other entity.

                                           16
                                                           Nos.    2019AP2397 & 2020AP112.rgb


"How far [these duties] extend" is precisely the issue in this

case.        The law imposes a "positive and plain duty" on WEC to

deactivate         certain      ineligible       voters——and            WEC   most    assuredly

understood this, as its own conduct confirms, until its position

changed in order to avoid accountability in this litigation.

       ¶69     Because         WEC   had    a   "positive         and    plain"      duty   under

Wisconsin election laws, the circuit court properly issued a

writ of mandamus.6              "Mandamus is an extraordinary legal remedy"

that is issued "to compel performance by a public officer of a

duty       which    he    is    bound      by   law   to    perform."           Eisenberg      v.

Estowski, 59 Wis. 2d 98, 102, 207 N.W.2d 874 (1973) (citation

omitted).          It was WEC's extraordinary dereliction of duty that

warranted          this   extraordinary         remedy.           Certainly,      Wis.      Stat.

       Although the circuit court issued the writ of mandamus
       6

pursuant to Wis. Stat. § 6.50(3), WEC was nevertheless compelled
to act pursuant to Wis. Stat. §§ 5.05(15) and (2w). It is well-
settled law that even "[i]f a trial court reaches the proper
result for the wrong reason it will be affirmed."       State v.
King, 120 Wis. 2d 285, 292, 354 N.W.2d 742 (Ct. App. 1984). "An
appellate court is concerned with whether the decision . . . is
correct, not whether . . . the circuit court's reasoning is. If
the holding is correct, it should be sustained and this court
may do so on a theory or on reasoning not presented to the lower
court."   Liberty Trucking Co. v. Dep't of Indus., Lab & Hum.
Rels., 57 Wis. 2d 331, 342, 204 N.W.2d 457 (1973); see also
Mueller v. Mizia, 33 Wis. 2d 311, 318, 147 N.W.2d 269 (1967).
This general rule applies with equal force when circuit courts
grant or deny writs of mandamus. See, e.g., State ex rel. Morke
v. Record Custodian, Dep't of Health and Soc. Servs., 154
Wis. 2d 727, 454 N.W.2d 21 (Ct. App. 1990) (affirming the trial
court's decision to deny a writ of mandamus because, even though
the trial court relied on an erroneous interpretation of the
"substantial damages requirement," the petitioner nonetheless
did not have a "positive and plain duty" to act). Accordingly,
because WEC was compelled to act pursuant to §§ 5.05(15) and
(2w), even though the writ referenced § 6.50(3), the circuit
court's decision must be upheld.

                                                17
                                                         Nos.   2019AP2397 & 2020AP112.rgb


§§ 5.05(15)        and    (2w)    instruct       WEC     to    perform    its     "positive,

plain,      and    unequivocal"          responsibility          to    deactivate        these

voters——a duty it abandoned.                   State ex rel. Althouse v. City of

Madison,      79       Wis.      2d     97,     106,     255     N.W.2d     449     (1977).

Accordingly, the circuit court did not erroneously exercise its

discretion when it issued the writ of mandamus.                                 Lake Bluff

Hous. Partners v. City of S. Milwaukee, 197 Wis. 2d 157, 170,

540 N.W.2d 189 (1995).

                                                II

      ¶70    As the majority notes, the circuit court found WEC in

contempt when it failed to comply with the writ of mandamus and

imposed remedial sanctions.                   Despite WEC's willful defiance of

the circuit court's order, the majority relieves WEC of those

sanctions and merely "remind[s]" WEC that just because a party

disagrees with a court order, it nevertheless must comply with

it.   Majority op., ¶5.               Astonishingly, the majority is not the

least bit troubled by WEC's refusal to obey a court order.                                The

majority's         feckless       response           dangerously       signals      to    all
litigants     that       they     may    defy        circuit    court     orders     without

penalty, so long as they prevail on appeal.

      ¶71    In     December      2019,       the     Ozaukee    County    Circuit       Court

issued   a    writ       of   mandamus        ordering    WEC    "to     comply    with   the

provisions        of   § 6.50(3)        and    deactivate       the     registrations      of

those electors who have failed to apply for continuation of

their registration within 30 days of the date the notice was

mailed under that provision."                        The circuit court issued this
ruling orally from the bench on December 13, 2019, and signed a

                                                18
                                                   Nos.   2019AP2397 & 2020AP112.rgb


written     order     on   December       17,   2019.       Although       this   was

indisputably an order of the court, WEC quite publicly refused

to comply with it, thereby undermining the authority of the

entire judicial branch.

    ¶72     Time was of the essence for WEC to comply with the

circuit court's order because of the elections scheduled for

February    18,     2020   and    April   7,    2020——the    first   two    of    five

elections in Wisconsin last year.                  Although WEC appealed the

circuit court's order, a stay of the mandamus order was not in

effect and therefore WEC was bound to obey the circuit court's

order.     See Wis. Stat. § 808.07(1) ("An appeal does not stay the

execution or enforcement of the judgment or order appealed from

except as provided in this section or as otherwise expressly

provided by law.").              WEC did not obey the order; it openly

defied it.

    ¶73     As a result, petitioners returned to the circuit court

to force WEC to comply with the mandamus order via a contempt

motion.     After a hearing on January 13, 2020, the circuit court
found WEC and three of its commissioners——Julie Glancey, Anne

Jacobs, and Mark Thomsen——in contempt for disobeying the writ of

mandamus.     The circuit court imposed remedial sanctions ordering

each of those commissioners to pay a forfeiture of $250 and WEC

to pay $50 per day until WEC complied with the writ of mandamus.

The day after the circuit court issued the contempt order, on

January 14, 2020, the court of appeals stayed both the mandamus

order and the contempt order, without stating any reasons for
doing so, much less any legal basis.

                                          19
                                                        Nos.    2019AP2397 & 2020AP112.rgb


       ¶74    In    addition       to    contaminating         Wisconsin's    elections,

WEC's   refusal       to    obey       the   circuit    court's     order     harmed    the

integrity of Wisconsin's justice system.                        The court of appeals'

stays in this case excused WEC's allegedly contemptuous conduct

and signaled to the public that no one is bound by a circuit

court order.         Defiance of court orders, permitted by the court

of    appeals       and    now   condoned       by     this    court,     threatens     the

integrity of our entire judicial system.                       "[T]he public interest

in the enforcement of court orders . . . is essential to the

effective functioning of our judicial process[.]"                              Valdez v.

City and County of Denver, 878 F.2d 1285, 1289 (10th Cir. 1989).

An    orderly       society      depends        upon     citizens       and   government

officials following the law.                   "If it is within the power of a

party to an action . . . to flout the judgments of a court and

act in contravention thereto, then our system of government is

wholly ineffectual to protect the rights of parties to actions

who have submitted themselves to the jurisdiction of its courts;

hence the duty of a citizen who is a litigant to obey the order
of the court."            John F. Jelke Co. v. Hill, 208 Wis. 650, 662-63,

242 N.W. 576 (1932).

       ¶75    By     imposing      a    stay    on     the     contempt    order   before

deciding the merits as to WEC's contempt, the court of appeals

made a mockery of the rule of law in Wisconsin.                         While the court

of appeals stayed the contempt order one day after the circuit

court made it, WEC blatantly flouted the circuit court's writ

for   32     days    before      an     appellate      court     relieved     it   of   its
obligation to comply with it.                   "If a party can make himself a

                                               20
                                                      Nos.    2019AP2397 & 2020AP112.rgb


judge of the validity of orders which have been issued, and by

his own act of disobedience set them aside, then are the courts

impotent,     and    what   the     Constitution       now     fittingly       calls   the

'judicial power of the United States' would be a mere mockery."

Gompers v. Buck's Stove & Range Co., 221 U.S. 418, 450 (1911).

The   circuit     court's        contempt     order    should     have    remained     in

effect    until     an    appellate      court      decided     the     merits    of   the

circuit court's decision, and the sanctions should have been

upheld      regardless      of    the    outcome.            Instead,    the     majority

effectively condones WEC's scorn for the judiciary by failing to

even admonish WEC's brazen disrespect for the authority of our

courts.

                                         * * *

      ¶76    "This       great     source      of     free     government,        popular

election, should be perfectly pure."                  Alexander Hamilton, Speech

at New York Ratifying Convention (June 21, 1788), in Debates on

the   Federal       Constitution        257    (J.    Elliot      ed.    1876).        Our

elections will not be perfectly pure until WEC is compelled to
comply with Wisconsin's election laws and held to account when

it fails to do so.

      "Elections are 'of the most fundamental significance
      under our constitutional structure.' Through them, we
      exercise self-government.   But elections enable self-
      governance only when they include processes that
      'giv[e] citizens (including the losing candidates and
      their supporters) confidence in the fairness of the
      election.'"


Republican Party of Pennsylvania v. Degraffenreid, ___ U.S. ___,
141 S. Ct. 732, 734 (2021) (Thomas, J., dissenting from denial

                                              21
                                                  Nos.    2019AP2397 & 2020AP112.rgb


of certiorari) (quoting Illinois Bd. of Elections v. Socialist

Workers Party, 440 U.S. 173, 184 (1979) and Democratic National

Committee v. Wisconsin State Legislature, ___ U.S. ___, 141 S.

Ct. 28, 31 (Kavanaugh, J., concurring in denial of application

to vacate stay)).

      ¶77    Wisconsin     citizens      expect       more      from   their    chief

election body, and Wisconsin's election laws assuredly demand

more.       "It   should   be   beyond     question      that    the   State    has   a

significant and compelling interest in protecting the integrity

and reliability of the electoral process, as well as promoting

the   public's     confidence    in   elections."            Milwaukee    Branch      of

NAACP, 357 Wis. 2d 469, ¶73.                In this case, WEC shirked its

duty, flouted the circuit court's orders without consequences,

and knowingly left ineligible voters on Wisconsin's voter rolls.

WEC has a duty to maintain and administer Wisconsin's voter

registration list under both state and federal law.                      Because the

majority fails to recognize this or penalize WEC's contempt for

the judicial system, I respectfully dissent.
      ¶78    I    am   authorized     to      state      that     Justice      ANNETTE

KINGSLAND ZIEGLER joins this dissent.




                                         22
    Nos.   2019AP2397 & 2020AP112.rgb




1